DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/072890 01/24/2019. 
                                                      Preliminary amendment
3.    Preliminary amendment filed on 02/15/2020 has been acknowledged and considered.
       In the Preliminary amendment, the applicants have been amended the drawing and remained claims 1-10.
       Claims 1-10 are currently pending in the application.
                                                           Oath/Declaration
4.   The oath/declaration filed on 02/10/2020 is acceptable.
                                                                    Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                               Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/24/2020.
                                                                    Drawings
7.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “wherein the first via has a 
                                             Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.    Claim 10 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
       In claim 10, a limitation of “wherein the first via has a diameter smaller than each side length of the notch” is not clearly defined the subject matter? For a purpose of examination, the examiner assumes “a side length of the notch refers as a diameter of the opening (OA) in the second electrode plate (CE) that is larger than the diameter of the contact hole (CH1/CH2) in Figs. 3-4 in PARK (U.S. Publication No. 2016/0148985 A1)..
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.    Claims 1, 6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK et al., hereafter “PARK” (U.S. Publication No. 2016/0148985 A1) in view of CHANG et al., hereafter “CHANG” (U.S. Publication No. 2013/0242239 A1).
      Regarding claim 1, PARK discloses a thin-film transistor (TFT) driving backplane, comprising, in top-to-bottom order: a data line (DA), a first insulating layer (IDL1/IDL2, para [0098]), a top capacitor plate (CE, para [0071]), a second insulating layer (not shown, para [0098]) and a bottom capacitor plate (G1, para [0071]), wherein in one side of the top capacitor plate (CE) is provided a notch (OA, para [0100]) filled upward by the first insulating layer (IDL1/IDL2) provided with a first via (CH1/CH2) extending vertically downward to the bottom capacitor plate (G1) (e.g. Figs. 3-4).
      PARK discloses the features of the claimed invention as discussed above, but does not disclose a sub-data line instead of data line.
     CHANG, however, discloses the data lines (171) includes a first sub-data line (171a) and a second sub-data lines (171b) (e.g. Fig. 32 and para [0364]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of PARK to provide the data lines includes a first sub-data line and a second sub-data lines as taught by 
      Regarding claim 6, PARK and CHANG (citations to PARK unless otherwise noted) discloses wherein the first insulating layer (IDL1/IDL2) covers the top capacitor plate (CE) and is provided with an opening of the first via (CH1/CH2) therein (e.g. Figs. 3-4).
     Regarding claim 9, PARK and CHANG (citations to PARK unless otherwise noted) discloses wherein the sub-data line (171a/171b in CHANG) is electrically connected to the bottom capacitor plate (G1) through the first via (CH1/CH2) (e.g. Figs. 3-4).
     Regarding claim 10, PARK and CHANG (citations to PARK unless otherwise noted) discloses wherein the first via (CH1/CH2) has a diameter smaller than each side length of the notch (OA) (e.g. Figs. 3-4). 
10.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over PARK and CHANG in view of Kuwajima et al., hereafter “Kuwajima” (U.S. Publication No. 2007/0108553 A1).
      Regarding claim 2, PARK and CHANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the notch is provided in one corner of the top capacitor plate.
      Kuwajima, however, discloses the notch (right upper corner refers a groove) is provided in one corner of the top capacitor plate (30a) (e.g. Gig. 1 and para [0081]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of PARK and CHANG to provide wherein the notch is provided in one corner of the top capacitor plate .
11.    Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK and CHANG  in view of Milkawa (U.S. Publication No. 2002/0045311 A1).
      Regarding claim 3, PARK and CHANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the notch is a square.
      Milkawa, however, discloses wherein the notch (opening 218a) is a square (e.g. Fig. 17B and para [0227]).
      It would have been an obvious matter of the design choice to replace the notch is square in order to improve the performance of the organic light emitting display device, since it has been held within the general skill of a worker in the art to select any type of the notch on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
       Regarding claims 4-5, PARK and CHANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the square has a side length of 3 to 6 pm, and wherein the square has a side length of 4 pm.
        However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the side length of the notch square is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
s 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK and CHANG  in view of Okutoh et al., hereafter “Okutoh” (U.S. Publication No. 2003/0001177 A1).
     Regarding claim 7, PARK and CHANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the opening of the first via has a diameter of 1 to 3 µm.
       MIURA, however discloses wherein the opening (contact hole if formed by removing titanium nitride (9)) of the first via has a diameter of 0.7 µm on the upper electrode (6) (e.g. Fig. 1).
        However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide the opening of the first via has a diameter within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
     Regarding claim 8, PARK and CHANG discloses the features of the claimed invention as discussed above, but does not disclose wherein the opening of the first via has a diameter of 2 µm.
       MIURA, however discloses wherein the opening (contact hole if formed by removing titanium nitride (9)) of the first via has a diameter of 0.7 µm on the upper electrode (6) (e.g. Fig. 1).
        However, the selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide 
                                                                Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892